Citation Nr: 0926959	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a mental disorder, 
including posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left hip.

3. Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right hip.

4. Entitlement to a disability rating for bilateral hearing 
loss in excess of 10 percent for the period from May 1, 2001 
to May 19, 2005; and in excess of 20 percent beginning May 
20, 2005.

5. Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1951 until April 
1953.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2002 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. These issues were 
before the Board in an August 2007 decision and remand. All 
of the issues listed above, with the exception of entitlement 
to a rating in excess of 20 percent for degenerative joint 
disease of the lumbar, were appealed to the U.S. Court of 
Appeals for Veterans Claims (Court) and subject to an August 
2008 Court order vacating the August 2007 Board decision and 
dismissing the issues for lack of jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran in this case served on active duty from July 
1951 to April 1953. 

2. On November 3, 2008 the Board received a copy of a 
Certificate of Death indicating that the Veteran died in 
April 2008. 




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


